DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed March 28, 2022. Claims 3, 9, and 20-27 are canceled. Claims 1, 4, 6, 8, and 10 have been amended. Claim 28 has been added. Claims 1-2, 4-8, 10-19, and 28 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive. 
Regarding the § 101 rejection, Applicant argues:
Specifically, Applicant’s independent claim 1 involves a technical configuration in which an activated instance of an incident response template resides at a central system, while local instances of the entire activated instance reside in mobile devices. The central system operates to, in real time, update its activated instance based on local interactions at the mobile devices, and then, in real time, communicate the updates to all of the mobile devices. In this manner, the activated instance in the central system and the local instances in the mobile devices stay synchronized in real time. A technical issue with this configuration is that the mobile devices communicate with the central system over networks that may experience lag, packet loss, or other reliability issues. Therefore, reported local interactions may be received by the central system out of time order. At the same time, the central system operates to update the mobile devices in real time. Therefore, the central system may update the mobile devices about a later local interaction before the central system is even aware of an earlier local interaction. Independent claim 1 provides a technical solution to this problem by the central system determining a temporal sequence based on time-stamps of the user interactions and then updating its activated instance based on the temporal sequence. Applicant submits that, as a whole, independent claim 1 provides an “improvement in the functioning of a computer, or an improvement to other technology or technical field” and, therefore, integrates an abstract idea (if any) into a practical application. Accordingly, Applicant submits that independent claim 1 is patent eligible. (Pages 10-11 of Applicant’s response)

The Examiner respectfully disagrees. Determining a temporal sequence based on time-stamps of interactions is an example of sorting information, which can be performed in the human mind or with the use of pen and paper. Updating the activated instance of the incident response template based on the temporal sequence is simply a manner of gathering and recording information, which may also be performed by a human. As a whole, the claims facilitate communications among various parties, but these electronic communications are facilitated at a high level of generality such that data is simply sent and received. Updating information at the central system, mobile devices, etc. is an example of generally receiving and storing information.
Regarding the art rejection, Applicant argues that “Barash fails to teach or suggest ‘communicate, via the communication device, with the plurality of mobile devices regarding the activated instance of the incident response template, each of the
plurality of mobile devices storing a local instance of an entirety of the activated instance, including the predetermined user interface buttons and the scheduled time-relative tasks,’ as recited in amended independent claim 1. Indeed, there is no reason or motivation in the system of Barash for a responder device to have a local instance of whatever template instance a dispatcher has in the dispatcher system. Accordingly, Barash fails to teach or suggest such features of independent claim 1.” (Page 12 of Applicant’s response) First, it is noted that this limitation has invoked rejections under 35 U.S.C. § 112(a) and (b). Second, commensurate with Applicant’s disclosure, Barash’s confirmed responders are provided with a screen on their smartphone with alerts and shared information from other responders in regard to a particular event and certain types of events have a pre-established set of procedures (Barash: ¶¶ 81-83, 88). In other words, Barash accepts template-related types of information (e.g., pre-established procedures related to a particular type of event); therefore, the Examiner maintains that Barash would have been easily amenable to be modified to share and update a more formalized version of templates and corresponding data among all involved parties. The claims do not recite (and the Specification does not disclose) that a responder device has “a local instance of whatever template instance a dispatcher has in the dispatcher system” or an analogous version of this feature (e.g., that a mobile device has a local instance of whatever template instance a central system has). As discussed in greater detail in the rejection under 35 U.S.C. § 112(a) below, Applicant’s Specification discloses the sharing of information with the mobile devices, but the Specification does not explicitly or implicitly convey that each of the plurality of mobile devices stores a local instance “of an entirety” of the activated instance. The rejection has been revised to address Applicant’s claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 10-19, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to recite “communicate, via the communication device, with the plurality of mobile devices regarding the activated instance of the incident response template, each of the plurality of mobile devices storing a local instance of an entirety of the activated instance, including the predetermined user interface buttons and the scheduled time-relative tasks.” Similar language is recited in new claim 28. Applicant’s original disclosure does not inherently or explicitly explain that each of the plurality of mobile devices stores a local instance of “an entirety of” the activated instance. Applicant’s disclosure describes the ability of the central service to “send push notifications to a browser or app in the client devices” (Spec: ¶ 72); sending push notifications is not necessarily the same as storing “an entirety of” an activated instance. Paragraph 77 of Applicant’s disclosure states, “the central server 200 can synchronize the templates associated with an organization or group, which avoids the common problem of organizations or team members having different versions of the incident response procedures on file,” but this similarly refers to making sure that all team members have access to the same version of incident response procedures. This excerpt does not explain that a local instance of “an entirety of” an activated instance is necessarily stored as a local instance on each of the plurality of mobile devices. Paragraph 83 of the Specification discusses how member devices may access the activated incident response through an app and/or through an Internet browser, which is different from “each of the plurality of mobile devices storing a local instance of an entirety of the activated instance.” Paragraph 88 of the Specification states, “The central server then communicates with the devices participating in or observing in or observing the activated incident response to update the same task on those client devices.” This could merely amount to updating only the relevant new/updated information on a client device. Applicant’s original disclosure is silent as to what constitutes “an entirety of” an activated instance as well as which specific aspects of a template are stored as a local instance of each of the plurality of mobile devices. Therefore, this amendment presents new matter. There is also no evidence in the original disclosure that Applicant had possession of what constitutes “an entirety of” an activated instance at the time of the invention. All claims incorporate this subject matter and are rejected for lack of adequate written description, including the introduction of new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 10-19, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Independent claim 1 has been amended to recite “communicate, via the communication device, with the plurality of mobile devices regarding the activated instance of the incident response template, each of the plurality of mobile devices storing a local instance of an entirety of the activated instance, including the predetermined user interface buttons and the scheduled time-relative tasks.” Similar language is recited in new claim 28. The metes and bounds of “an entirety of” an activated instance are vague and indefinite. It is not clear, for example, if “an entirety of” an activated instance includes all programming information provided to the central server for a particular template as well as data customizing the template and updating the task information or if it just includes the relevant updates related to an incident for the respective owner of each mobile device or some other scope of information related to the activated instance. Consequently, the limitation “an entirety of the activated instance” is vague and indefinite. The dependent claims inherit this rejection.
There is no antecedent basis for “the simultaneously reported local interactions” in claims 4 and 6. Claim 5 inherits the rejection of claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8, 10-19, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to organizing an incident response, including the scheduling of tasks (Abstract), without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-2, 4-8, 10-19), Process (claim 28)
2A – Prong 1: Judicial Exception Recited?
Yes – The independent claims recite storing information including an incident response template having time-relative tasks and contact information for an incident response team; facilitating communications (among the contacts), activating an incident response template, scheduling an incident response based on the template, and details thereof.  These details exemplify the abstract idea(s) of a method of organizing human activity (since the details include examples of managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The data gathering and decision-making are examples of mental processes. The scheduling of tasks (including time-relative tasks) serves to manage personal behavior or relationships and interactions between people as well as to provide instructions to humans, all of which exemplify organizing human activity. The dependent claims further present details that exemplify a method of organizing human activity, such as inviting mobile devices to join an activated incident response and receive confirmation that the mobile device has joined (since it is understood that the mobile device invitation effectively invites a human user associated with the mobile device), communicating scheduled tasks, transmitting information regarding actions, outcomes, tasks, time stamps, etc., determining a temporal sequence of actions relating to the tasks, and details thereof.  Permitting or not permitting a human user to perform a task (e.g., as recited in dependent claims 17-19) is also an example of a method of organizing human activity.  Facilitating conferenced communications among human users (e.g., as recited in dependent claims 14-16) is also an example of a method of organizing human activity. Determining a temporal sequence based on time-stamps of interactions is an example of sorting information, which can be performed in the human mind or with the use of pen and paper. Updating the activated instance of the incident response template based on the temporal sequence is simply a manner of gathering and recording information, which may also be performed by a human.  
The fact that the tasks are time-relative speaks to details about how scheduling is performed, thus making those details part of the abstract ideas. Furthermore, an activated incident response template may simply be a set of procedures guiding performance of a task, which contributes to how scheduling is performance or how humans are instructed to perform certain tasks, which are examples of organizing human activity.
2A – Prong 2: Integrated into a Practical Application?
No – The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  Independent claim 1 recites a central system comprising an electronic storage, a communication device, a plurality of devices, a lead device, a plurality of mobile devices, one or more processors, and at least one memory. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on general-purpose processing elements is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements.  For example, the system may be implemented using known (i.e., general-purpose) types of servers (as seen in Spec: ¶ 68), electronic storage devices (Spec: ¶ 69), and client devices (Spec: ¶ 72). Establishing and disconnecting communications are also generic device operations and use of a teleconference and/or voice call is presented as a general link to technology (as suggested in Spec: ¶¶ 101, 106).
The claims also generally receive, store (record), and/or output (e.g., display) data (throughout the independent and dependent claims), which are examples of insignificant extra-solution activity. As a whole, the claims facilitate communications among various parties, but these electronic communications are facilitated at a high level of generality such that data is simply sent and received. Updating information at the central system, mobile devices, etc. is an example of generally receiving and storing information.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
Further regarding the transmission of an electronic file (e.g., regarding claims 4-5), “recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment” was found by the court (in the TLI Communications decision) to not likely show an improvement in computer functionality (see MPEP § 2106.05(I)(B)).
The details regarding what information to provide on a display, including an activated button (e.g., as recited in dependent claims 11-14), are presented at a high level of generality and the result of generally retrieving and/or transmitting data, which are examples of computer functions that the courts have recognized as well-understood, routine, and conventional functions (see MPEP § 2106.05(d)(II)).
The step of converting audio to text (e.g., in dependent claim 15) is an example of conventional data conversion.  Applicant’s Specification states that such conversion may occur using machine transcription (Spec: ¶ 16), which is an old and well-known concept.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 10-19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Barash et al. (US 2011/0117878) in view of Chakravarty et al. (US 2008/0040191) in view of Mohan et al. (US 2014/0222493) in view of Momchilov et al. (US 2015/0319252) in view of Arthursson (US 2009/0172101).
[Claim 1]	Barash discloses a central system for incident response (abstract), the central system comprising:
an electronic storage storing information (fig. 6; ¶¶ 147-149, 152) including:
contact information for a preassigned incident response team for responding to an emergency (¶¶ 67-70, 74);
a communication device configured to communicate with a plurality of devices corresponding to at least some of the contact information, the plurality of devices including a lead device and a plurality of mobile devices (fig. 2a; ¶¶ 74,137);
one or more processors (fig. 6; ¶¶ 145-146, 152-153); and
at least one memory storing instructions which, when executed by the one or more processors, cause the central system (fig. 6; ¶¶ 147-149, 152) to:
receive, via the communication device, an activation of the incident response template from the lead device at an activation time (fig. 1; ¶¶ 80-81), and
communicate, via the communication device, with the plurality of mobile devices regarding the activated incident response (fig. 1; ¶¶ 80-82).
Barash does not explicitly disclose:
the electronic storage storing information including an incident response template having predetermined usage interface buttons and time-relative tasks relating to an emergency, each time-relative task of the time-relative tasks having a respective preset time period to be measured from an activation time; 
create an activated instance of the incident response template, wherein creating the activated instance includes scheduling the time-relative task by computing a deadline for each time-relative task of the time-relative tasks as the activation time plus the respective preset time period corresponding to the respective time-relative task;
communicate, via the communication device, with the plurality of mobile devices regarding the activated instance of the incident response template, each of the plurality of mobile devices storing a local instance of an entirety of the activated instance, including the predetermined user interface buttons and the scheduled time-relative tasks.
Barash does, however, recognize that different types of responders will have different responsibilities in the medical emergency (incident) response process, including a prioritization of work to be performed upon arrival at the scene and an acknowledgement that certain actions will trigger others to be initiated (Barash: ¶¶ 82-83, 90). Barash also tracks events, outcomes of medical emergencies (incidents), and evaluates responder performance (Barash: ¶¶ 99, 106-108). Barash also presents a basic template for assigned work in the form of an onscreen display (e.g., see fig. 1 of Barash) and communicates among all parties using a communication device with a plurality of mobile devices (Barash: fig. 2a; ¶¶ 74,137). Barash does not explicitly store an incident response template with time-relative tasks and a scheduled response based on a time-relative deadline for each time-relative task (as claimed). In a more generic incident response workflow environment, Chakravarty discloses that various types of workflow may be created specific to the respective type of incident (Chakravarty: ¶¶ 25-26, 28). Similar to Barash, Chakravarty’s workflow may be monitored by a human user (Chakravarty: ¶ 29) and users can accept a work-item by being the first to select the work-item from a group work-list (Chakravarty: ¶ 31). Chakravarty provides a structured workflow approach that could be easily adapted for managing the types of activities performed by various responders in an attempt to mitigate an emergency medical situation, as seen in Barash. For example, Chakravarty creates a specific template with work-items that may be performed in response to other work-items, the work-items may change dynamically in response to outcome of a prior step, and/or a sub-incident can be generated to address any work-item resolution issues (Chakravarty: ¶¶ 30, 40, 63). Chakravarty also displays status updates and progress of the work items (Chakravarty: ¶¶ 33, 35). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Barash such that the electronic storage storing information includes an incident response template having predetermined usage interface buttons and time-relative tasks relating to an emergency (e.g., to modify Barash to incorporate: the electronic storage storing information including an incident response template having predetermined usage interface buttons and time-relative tasks relating to an emergency; create an activated instance of the incident response template; communicate, via the communication device, with the plurality of mobile devices regarding the activated instance of the incident response template) in order to allow for Barash’s response managers (such as the dispatchers) to more efficiently organize the responders for a more successful and smooth response while allowing for intervention or improvement or course correction, as needed.
Barash and Chakravarty do not explicitly disclose that the tasks and the deadlines are time-relative and assigned respectively as preset time periods from an activation time. Mohan discloses that due dates of steps (i.e., tasks) in a workflow may be set in terms of a predefined timeframe relative to initiation of the workflow or any step within the workflow (Mohan: ¶ 122). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Barash wherein each time-relative task of the time-relative tasks has a respective preset time period to be measured from an activation time and to create an activated instance of the incident response template, wherein creating the activated instance includes scheduling the time-relative tasks by computing a deadline for each time-relative task of the time-relative tasks as the activation time plus the respective preset time period corresponding to the respective time-relative task in order to allow for Barash’s response managers (such as the dispatchers) to more efficiently organize the responders for a more successful and smooth response while allowing for intervention or improvement, as needed, while providing a template that provides effective guidance for promptly addressing relevant incidents, without reliance on knowledge of specific calendar dates and times, which is especially useful in emergency medical situations since they can arise at any moment and without warning. In other words, a template with a relative timeline of recommend workflow steps would be reliant on when the medical incident is activated and time is often of the essence in regard to when an emergency medical incident first occurred. Modifying Barash to include such a template with time-relative tasks and deadlines would have made the workflow template more easily adaptable to being executed on the fly, without regard to a planned start date and/or time. It is further noted that, commensurate with Applicant’s disclosure, Barash’s confirmed responders are provided with a screen on their smartphone with alerts and shared information from other responders in regard to a particular event and certain types of events have a pre-established set of procedures (Barash: ¶¶ 81-83, 88). In other words, Barash accepts template-related types of information (e.g., pre-established procedures related to a particular type of event); therefore, the Examiner maintains that Barash would have been easily amenable to be modified to share and update a more formalized version of templates and corresponding data among all involved parties before Applicant’s effective filing date.
Barash does not explicitly access the activated instance maintained at the central system and store a local instance of an entirety of the activated instance at each of the plurality of mobile devices or provide predetermined user interface buttons. Barash does, however, recognize that different types of responders will have different responsibilities in the medical emergency (incident) response process, including a prioritization of work to be performed upon arrival at the scene and an acknowledgement that certain actions will trigger others to be initiated (Barash: ¶¶ 82-83, 90). Barash also tracks events, outcomes of medical emergencies (incidents), and evaluates responder performance (Barash: ¶¶ 99, 106-108). Barash also presents a basic template for assigned work in the form of an onscreen display (e.g., see fig. 1 of Barash) and communicates among all parties using a communication device with a plurality of mobile devices (Barash: fig. 2a; ¶¶ 74,137) and allows for information to be shared among the mobile devices (Barash: ¶ 181). Barash presents a user with predetermined user interface buttons (Barash: fig. 1; ¶¶ 48, 96, 180-181). Barash does not explicitly receive, via the communication device, scheduled time-relative tasks corresponding to the activated incident response; and display the scheduled time-relative tasks on the display screen (as claimed). Information is updated among the responders while responding to an incident (Barash: ¶ 82), thereby implying that updates are continuously (i.e., repeatedly) made while the incident response is active. In a more generic incident response workflow environment, Chakravarty discloses that various types of workflow may be created specific to the respective type of incident (Chakravarty: ¶¶ 25-26, 28). Similar to Barash, Chakravarty’s workflow may be monitored by a human user (Chakravarty: ¶ 29) and users can accept a work-item by being the first to select the work-item from a group work-list (Chakravarty: ¶ 31). Chakravarty provides a structured workflow approach that could be easily adapted for managing the types of activities performed by various responders in an attempt to mitigate an emergency medical situation, as seen in Barash. For example, Chakravarty creates a specific template with work-items that may be performed in response to other work-items, the work-items may change dynamically in response to outcome of a prior step, and/or a sub-incident can be generated to address any work-item resolution issues (Chakravarty: ¶¶ 30, 40, 63). Chakravarty also displays status updates and progress of the work items (Chakravarty: ¶¶ 33, 35). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Barash to:
communicate, via the communication device, with the plurality of mobile devices regarding the activated instance of the incident response template, each of the plurality of mobile devices storing a local instance of an entirety of the activated instance, including the predetermined user interface buttons and the scheduled time-relative tasks
while the activated instance of the incident response template is active, repeating in real time: communicate the updated activated instance of the incident response template of the central system with the plurality of mobile devices, each of the plurality of mobile devices updating the respective local instances based on the updated activated instance
in order to allow for Barash’s response managers (such as the dispatchers) to more efficiently organize the responders for a more successful and smooth response while allowing for intervention or improvement or course correction, as needed. Regarding where to maintain the activated instance, Momchilov discloses that templates may be customized to an enterprise’s particular needs and made available to users through a server and/or by download to a local device (Momchilov: abstract; ¶¶ 49-51, 126, 134, 135-136, 152). The Examiner submits that it would have been further obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Barash-Chakravarty combination such that the activated instance is maintained at the central system and stored locally as an activated instance at each of the plurality of mobile devices to help control the desired security level associated with accessed applications and templates (as suggested in Momchilov: ¶¶ 49-50). It is further noted that, commensurate with Applicant’s disclosure, Barash’s confirmed responders are provided with a screen on their smartphone with alerts and shared information from other responders in regard to a particular event and certain types of events have a pre-established set of procedures (Barash: ¶¶ 81-83, 88). In other words, Barash accepts template-related types of information (e.g., pre-established procedures related to a particular type of event); therefore, the Examiner maintains that Barash would have been easily amenable to be modified to share and update a more formalized version of templates and corresponding data among all involved parties before Applicant’s effective filing date.
	Barash records times related to calls, an event, and arrival times and responses for different events (Barash: ¶¶ 88, 107, 177). Barash does not explicitly disclose:
while the activated instance of the incident response template is active, repeating in real time:
	receiving reported local interactions from the plurality of mobile devices, the local interactions indicating user interactions with the local instances in the plurality of mobile devices and including time-stamps of the user interactions, wherein at least one of the reported local interactions is received out of time order,
	determine a temporal sequence based on the time-stamps of the user interactions,
	update the activated instance of the incident response template at the central system based on the temporal sequence.
Arthursson discloses a task-related system and method in which data may be “listened” for and updates may be propagated, e.g., to “listeners” (Arthursson: ¶¶ 112, 131-132). Data is updated through timestamped transactions, wherein the timestamps are used to “identify the order in which transactions are generated” (Arthursson: ¶ 133). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Barash to perform:
while the activated instance of the incident response template is active, repeating in real time:
	receiving reported local interactions from the plurality of mobile devices, the local interactions indicating user interactions with the local instances in the plurality of mobile devices and including time-stamps of the user interactions, wherein at least one of the reported local interactions is received out of time order,
	determine a temporal sequence based on the time-stamps of the user interactions,
	update the activated instance of the incident response template at the central system based on the temporal sequence
in order to promote event management in a manner that “both increases performance and minimizes the memory used” (as suggested in ¶ 131 of Arthursson). Arthursson’s data management may be used with documents associated with an application package, XML document, or binary file (Arthursson: ¶ 134) and Arthursson facilitates the performance of tasks and exchanging data in a collaborative environment, such as in a cloud computing environment (Arthursson: ¶¶ 2-3). Arthursson provides technical solutions for more efficiently implementing the types of communications and data sharing disclosed in Barash. Furthermore, as seen in ¶ 85 of Barash, continuing to improve the system and response to victims is a goal of Barash. Updating the activated instance at the central server would have also allowed remotely located users of Barash to revisit such information for future analysis, as needed, more conveniently, thereby rendering such a proposed modification obvious to those skilled in the art before Applicant’s effective filing date. Additionally, Barash discloses that incident timestamps may be collected and integrated into an incident report (Barash: ¶ 143). Chronologically ordering reported events by timestamp would have helped bring a more organized presentation to Barash’s incident report.
[Claim 2]	Barash discloses wherein the instructions, when executed by the one or more processors, further cause the central system to:
invite the plurality of mobile devices to join the activated incident response template (¶¶ 78-82); 
receive confirmation that the plurality of mobile devices has joined the activated instance of the incident response template (¶¶ 80-82); and
communicate with the plurality of mobile devices regarding the scheduled time-relative tasks (fig. 1; ¶¶ 80-82).
[Claim 4]	Barash discloses wherein the simultaneously reported local interactions include attaching a file to a task of the scheduled time-relative tasks at the at least one mobile device (¶¶ 10, 51, 73, 81-82, 92, 106, 192 – Multiple responders are working together and are, therefore, understood to be simultaneously sending in updates and other information regarding the incident), and wherein:
aggregating the simultaneously reported local interactions includes receiving the file (¶¶ 10, 51, 73, 81-82, 92, 106, 192 -- Multiple responders are working together and are, therefore, understood to be simultaneously sending in updates and other information regarding the incident; ¶ 143 -- Incident timestamps may be collected and integrated into an incident report);
updating the activated instance includes storing, in the electronic storage, the file and an association of the file with the task (¶¶ 10, 51, 73, 81, 92, 106, 192).
Barash does not explicitly disclose that the step of communicating the updated activated instance includes communicating, to the plurality of mobile devices, the file and the association of the file with the task. Chakravarty creates a specific template with work-items that may be performed in response to other work-items, the work-items may change dynamically in response to outcome of a prior step, and/or a sub-incident can be generated to address any work-item resolution issues (Chakravarty: ¶¶ 30, 40, 63). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Barash to such that the step of communicating the updated activated instance includes communicating, to the plurality of mobile devices, the file and the association of the file with the task to more efficiently organize the responders for a more successful and smooth response while allowing for intervention or improvement or course correction, as needed. As seen in ¶ 85 of Barash, continuing to improve the system and response to victims is a goal of Barash.
[Claim 5]	Barash discloses wherein the electronic storage includes a list of authorized file types including at least one of a video file, an image file, an audio file, an audiovisual file, a photograph file, or a document file, wherein the file is of a type included in the list (¶¶ 10, 51, 73, 81, 92, 106, 192).
[Claim 6]	Barash discloses wherein the simultaneously reported local interactions (¶¶ 10, 51, 73, 81-82, 92, 106, 192 – Multiple responders are working together and are, therefore, understood to be simultaneously sending in updates and other information regarding the incident) include at least one of:
a local interaction designating, at a mobile device among the plurality of mobile devices, at least one of the schedule time-relative tasks as being completed, or
a local interaction incorporating information about performance or outcome into at least one of the schedule time-relative tasks (¶¶ 82, 85, 99, 106, 108; The fact that the tasks are time-relative was addressed in the rejection of the independent claim above; the same analysis applies to this claim as well).
[Claim 8]	Barash does not explicitly disclose wherein time-stamps are provided by the plurality of mobile devices. The use of time-stamps is addressed in the rejection of the independent claim above and the rejection applies to the dependent claim as well. While Arthursson does not explicitly disclose that time-stamps are provided by the plurality of mobile devices, Barash discusses use of a RESCUENET NAVIGATOR on a mobile data computer in rescue vehicles to deliver information and “existing NAVIGATOR systems can provide a visual map (generated by RESCUENET COMMCAD) to a crew with turn-by-turn directions to a scene, can be used to measure on-time performance, collect incident timestamps, and integrate the obtained information into an incident report.” (Barash: ¶ 142) At the very least, time-stamp information is collected via computers on the mobile rescue vehicles and this at least suggests that mobile devices are capable of providing time-stamps. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Barash (as already modified in the rejection of the independent claim above) wherein time-stamps are provided by the plurality of mobile devices in order to more precisely pinpoint when data was transmitted and/or an action was performed with a mobile device by directly linking the timestamping capabilities to the most reliable source of the respective information (e.g., the user of the mobile device submitting an update). Additionally, Barash discloses that incident timestamps may be collected and integrated into an incident report (Barash: ¶ 143). Chronologically ordering reported events by timestamp would have helped bring a more organized presentation to Barash’s incident report.
[Claim 10]	Barash does not explicitly disclose wherein the temporal sequence of actions includes an earlier action and a later action that deletes the earlier action, wherein both the earlier action and the later action are stored in the electronic storage as part of the temporal sequence of actions. The obviousness of evaluating a temporal sequence of actions was addressed in the rejection of claim 9 above and is also applicable to claim 10. Furthermore, Barash discloses scenarios in which responders may be demoted for accepting a task, but then failing to show up (Barash: ¶ 84). This is an example of where documenting an earlier action (e.g., accepting an invitation to participate in an incident response) that is effectively negated (i.e., deleted) by a later action (i.e., not showing up to assist in an accepted incident response) would have been useful. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Barash wherein the temporal sequence of actions includes an earlier action and a later action that deletes the earlier action, wherein both the earlier action and the later action are stored in the electronic storage as part of the temporal sequence of actions so that unreliable responders can be appropriately demoted (based on an accurately recorded history of events) and the effect of such a responder not showing up can be taken into account when evaluating a particular incident response to enhance the overall understanding of how a response may be improved. As seen in ¶ 85 of Barash, continuing to improve the system and response to victims is a goal of Barash.
	Barash does not explicitly disclose wherein the instructions, when executed by the one or more processors, further cause the central system to generate an audit of the response to the emergency. Chakravarty discloses that audit trail information may be used for future workflow process analysis based on how past incidents were resolved (Chakravarty: ¶¶ 39, 53). Mohan also provides for an audit trail of workflow to be performed (Mohan: ¶ 134), whereby audit information may be logged into a database for later auditing to be carried out (Mohan: ¶ 140). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Barash wherein the instructions, when executed by the one or more processors, further cause the central system to generate an audit of the response to the emergency in order to facilitate documentation of workflow activities to allow for continued improvement in the incident response process as well as to allow for more accurate performance evaluations of participants. For example, Barash discloses scenarios in which responders may be demoted for accepting a task, but then failing to show up (Barash: ¶ 84). This is an example of where documenting responding participant actions would have been useful and unreliable responders could have been appropriately demoted (based on an accurately recorded history of events) and the effect of such a responder not showing up could have been taken into account when evaluating a particular incident response to enhance the overall understanding of how a response may be improved. As seen in ¶ 85 of Barash, continuing to improve the system and response to victims is a goal of Barash.
[Claim 11]	Barash discloses wherein the instructions, when executed by the one or more processors, further cause the central system to:
receive from the lead device, via the communication device, an activation of a previously inactive user interface button for the activated incident response (fig. 1a; ¶¶ 78, 80-81 – Confirmed respondents are provided with the interface presenting the incident information. The respondents cannot access this interface, including the buttons for selection, until presented with the interface); and
communicate, via the communication device, with the plurality of mobile devices regarding the activated user interface button to enable the local instances stored in the plurality of mobile devices to activate the previously inactive user interface button in the local instances (fig. 1a; ¶¶ 78, 80-81 – Confirmed respondents are provided with the interface presenting the incident information. The respondents cannot access this interface, including the buttons for selection, until presented with the interface; ¶ 105).
[Claim 12]	Barash discloses wherein the activated user interface button is a map access button (fig. 9; ¶¶ 56, 182).
[Claim 13]	Barash discloses wherein the activated user interface button is a group information logging portal button (¶¶ 82, 181).
[Claim 14]	Barash discloses wherein the instructions, when executed by the one or more processors, further cause the central system to:
receive from the lead device, via the communication device, an activation of a teleconference for the activated instance (¶¶ 74, 120);
initiate a teleconference including the lead device (¶¶ 74, 120);
initiate voice calls to the plurality of mobile devices using the contact information (¶¶ 74, 120); and 
add to the teleconference any mobile devices of the plurality of mobile devices which answer the voice calls (¶¶ 74, 120).
[Claim 15]	Barash discloses wherein the instructions, when executed by the one or more processors, further cause the central system to:
record audio conversation in the teleconference (¶¶ 74, 121).
Barash does not explicitly convert the audio conversation into a text transcription of the audio conversation using machine transcription; and store the text transcription of the audio conversation in the electronic storage. Barash does, however, convert other spoken language (not necessarily from the teleconference) from voice to text and store converted text for event reporting purposes (Barash: ¶¶ 51-52). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Barash to convert the audio conversation into a text transcription of the audio conversation using machine transcription; and store the text transcription of the audio conversation in the electronic storage in order to have more comprehensive documentation of what occurred during an emergency response, thereby helping to continue to improve the system and response to victims, which is a goal of Barash (as seen in ¶ 85).
[Claim 16]	Barash does not explicitly disclose wherein the instructions, when executed by the one or more processors, further cause the central system to:
maintain the teleconference as long as the activated incident response remains active; and
permit teleconference participants to join and drop off the teleconference while it is maintained, subject to permissions and roles of the teleconference participants; and
terminate the teleconference automatically when the activated instance concludes.
Barash does, however, allow for voice communications to be established among the dispatcher and all responders. “For example, the dispatcher may use the system 210 to keep all responders acting in coordination as they move toward a scene.” (Barash: ¶ 74) In other words, Barash’s system and corresponding structural elements are amenable to teleconference usage whenever specific authorized participants so choose. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Barash wherein the instructions, when executed by the one or more processors, further cause the central system to:
maintain the teleconference as long as the activated incident response remains active; and
permit teleconference participants to join and drop off the teleconference while it is maintained, subject to permissions and roles of the teleconference participants; and
terminate the teleconference automatically when the activated instance concludes
in order to provide flexibility in keeping each authorized and relevant participant connected to the dispatcher and/or other responders throughout the activated incident response when such continued communication is crucial to one’s safety and/or the ability to properly respond to the incident at hand or to allow a participant to join and drop off when communications are no longer warranted and/or continued communications affect one’s safety and ability to respond as needed. The ability to terminate a teleconference automatically (either for particular individuals or all remaining individuals on the teleconference communication) when the activated instance concludes would also have allowed Barash to conserve resources when they are not needed. For example, teleconference resources can be freed up more quickly by automatically disconnecting all participants when a teleconference is no longer needed (such as when the activated instance concludes).
[Claim 17]	Barash does not explicitly disclose wherein the time-relative tasks include a precursor task and a dependent task that depends on the precursor task, wherein the instructions, when executed by the one or more processors, further cause the central system to: prohibit any user interaction with the dependent task until the precursor task is completed; and permit user interaction with the dependent task when the precursor task is completed. Barash does, however, recognize that different types of responders will have different responsibilities in the medical emergency (incident) response process, including a prioritization of work to be performed upon arrival at the scene and an acknowledgement that certain actions will trigger others to be initiated (Barash: ¶¶ 82-83, 90). In a more generic incident response workflow environment, Chakravarty discloses that various types of workflow may be created specific to the respective type of incident (Chakravarty: ¶¶ 25-26, 28). Similar to Barash, Chakravarty’s workflow may be monitored by a human user (Chakravarty: ¶ 29) and users can accept a work-item by being the first to select the work-item from a group work-list (Chakravarty: ¶ 31). Chakravarty provides a structured workflow approach that could be easily adapted for managing the types of activities performed by various responders in an attempt to mitigate an emergency medical situation, as seen in Barash. For example, Chakravarty creates a specific template with work-items that may be performed in response to other work-items, the work-items may change dynamically in response to outcome of a prior step, and/or a sub-incident can be generated to address any work-item resolution issues (Chakravarty: ¶¶ 30, 40, 63). Chakravarty also displays status updates and progress of the work items (Chakravarty: ¶¶ 33, 35). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Barash wherein the time-relative tasks include a precursor task and a dependent task that depends on the precursor task, wherein the instructions, when executed by the one or more processors, further cause the central system to: prohibit any user interaction with the dependent task until the precursor task is completed; and permit user interaction with the dependent task when the precursor task is completed in order to help ensure that responders collaborate efficiently and by performing tasks in a proper order so that the medical incident may be resolved as successfully as possible.
[Claim 18]	Barash discloses wherein the electronic storage further includes roles and privileges associated with members of the preassigned incident response team, wherein each of the time-relative tasks is associated with at least one of: a particular role or a particular person, and wherein the instructions, when executed by the one or more processors, further cause the central system to permit the time-relative tasks to be completed only by the particular persons or by members of the preassigned incident response team who are associated with the particular roles associated with the time-relative tasks (¶¶ 67-70, 74, 78-80, 118, 124-126 – The ability to search for certain roles in the vicinity means that information pertaining to at least roles is maintained in electronic storage. Only those meeting the appropriate requirements may be invited to fulfill specific roles; The fact that the tasks are time-relative was addressed in the rejection of the independent claim above; the same analysis applies to this claim as well).
[Claim 19]	Barash discloses wherein the electronic storage further includes a list including at least one of: authorized organizations, devices, or users, and authentication credentials for members of the list (¶¶ 70, 78-80, 118, 124-126 -- Only those meeting the appropriate requirements may be invited to fulfill specific roles),
wherein the instructions, when executed by the one or more processors, further cause the central system to prohibit access to the activated incident response by anyone who is not included in the list (¶¶ 70, 78-80, 118, 124-126 -- Only those meeting the appropriate requirements may be invited to fulfill specific roles and access the relevant information to participate in the incident response).
[Claim 28] Claim 28 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies. Furthermore, Barash does not explicitly disclose the communication providing each of the plurality of mobile devices with access to the activated instance of the incident response template. Barash does, however, recognize that different types of responders will have different responsibilities in the medical emergency (incident) response process, including a prioritization of work to be performed upon arrival at the scene and an acknowledgement that certain actions will trigger others to be initiated (Barash: ¶¶ 82-83, 90). Barash also tracks events, outcomes of medical emergencies (incidents), and evaluates responder performance (Barash: ¶¶ 99, 106-108). Barash also presents a basic template for assigned work in the form of an onscreen display (e.g., see fig. 1 of Barash) and communicates among all parties using a communication device with a plurality of mobile devices (Barash: fig. 2a; ¶¶ 74,137) and allows for information to be shared among the mobile devices (Barash: ¶ 181). Barash presents a user with predetermined user interface buttons (Barash: fig. 1; ¶¶ 48, 96, 180-181). In a more generic incident response workflow environment, Chakravarty discloses that various types of workflow may be created specific to the respective type of incident (Chakravarty: ¶¶ 25-26, 28). Similar to Barash, Chakravarty’s workflow may be monitored by a human user (Chakravarty: ¶ 29) and users can accept a work-item by being the first to select the work-item from a group work-list (Chakravarty: ¶ 31). Chakravarty provides a structured workflow approach that could be easily adapted for managing the types of activities performed by various responders in an attempt to mitigate an emergency medical situation, as seen in Barash. For example, Chakravarty creates a specific template with work-items that may be performed in response to other work-items, the work-items may change dynamically in response to outcome of a prior step, and/or a sub-incident can be generated to address any work-item resolution issues (Chakravarty: ¶¶ 30, 40, 63). Chakravarty also displays status updates and progress of the work items (Chakravarty: ¶¶ 33, 35). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Barash to incorporate the communication providing each of the plurality of mobile devices with access to the activated instance of the incident response template in order to allow for Barash’s response managers (such as the dispatchers) to more efficiently organize the responders for a more successful and smooth response while allowing for intervention or improvement or course correction, as needed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barash et al. (US 2011/0117878) in view of Chakravarty et al. (US 2008/0040191) in view of Mohan et al. (US 2014/0222493) in view of Momchilov et al. (US 2015/0319252) in view of Arthursson (US 2009/0172101), as applied to claims 1 and 2 above, in view of Eighazzawi (US 2014/0002241).
[Claim 7]	Barash does not explicitly discloses wherein the invitation is an invitation to observe, and wherein at least one mobile device of the plurality of mobile devices joins the activated incident response as an observer in response to the invitation to observe. In a similar emergency response system (that also incorporates the Barash application by reference, as seen in ¶¶ 46, 74 of Eighazzawi), Eighazzawi can coordinate an emergency medical response between someone who simply provides the needed medical equipment and the qualified medical responder providing the hands-on medical assistance (Eighazzawi: ¶¶ 55, 85). In this scenario, the person merely providing the medical equipment may be seen as an observer, especially in relation to the qualified medical responder. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Barash wherein the invitation is an invitation to observe, and wherein at least one mobile device of the plurality of mobile devices joins the activated incident response as an observer in response to the invitation to observe in order to more effectively and efficiently coordinate efforts among various types of incident-responding participants, including those delivering equipment and not performing hands-on medical assistance, thereby helping to respond to a medical incident more efficiently and comprehensively, as needed (as suggested in ¶ 60 of Barash).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683